Citation Nr: 0936007	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1981 to August 1981, 
and from April 1986 until April 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
patellofemoral pain syndrome of the right knee has been 
productive of complaints of pain; objectively, the evidence 
shows flexion and extension from 0 to 140 degrees, with no 
demonstrated additional functional limitation due to pain and 
weakness and with no objective evidence of instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to another requirement that specific information on 
alternate diagnostic codes be provided in certain 
circumstances.  Vazquez-Flores V. Shinseki, No. 2008-7150 
(Fed. Cir. Sep. 4, 2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained. 
VA and private medical records have also been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
January 2009 in which the examiner recorded the Veteran's 
history, provided a physical examination, and reached a 
conclusion based on her examination that is consistent with 
the record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a May 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Rating on Appeal

The Veteran is claiming an entitlement to an increased 
evaluation for right knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for his patellofemoral pain 
syndrome.  The disability has been rated pursuant to 38 
C.F.R. § 4.71a Diagnostic Code (DC) 5260 and 5299.  DC 5299 
indicates that the Veteran's right knee disability has been 
rated by analogy. Disabilities may be rated by analogy to a 
closely related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous. 
38 C.F.R. §§ 4.20, 4.27 (2008).  In this case DC 5260 
pertains to limitation of flexion of the leg at the knee.

Under DC 5260, a 10 percent rating contemplates limitation of 
flexion of the knee to 45 degrees.  A 20 percent rating 
requires limitation of flexion to 30 degrees and a limitation 
of flexion to 15 degrees warrants a rating of 30 percent.  DC 
5261 indicates a 10 percent rating with 10 degrees of 
extension, 20 percent with 15 degrees, 30 percent with 20 
degrees, 40 percent with 30 degrees, and a 50 percent rating 
with 45 degrees of extension.

An April 2006 private treatment record indicated complaints 
of right knee pain.  The ligaments were intact, and the 
impression was medial meniscus tear.

The Veteran underwent a VA examination in September 2006, at 
which time he subjectively endorsed daily moderate to severe 
pain, popping and instability.  He had flare-ups one to two 
times a month lasting days to weeks that he stated occurred 
with increased activity to the point where it is severe and 
alleviated by medication, elevation and rest.  During flare-
ups he is limited in how far he walk, golf or bowl.  He did 
not use crutches, a brace, a cane or corrective shoes and had 
no dislocation or recurrent subluxation.  Physical 
examination revealed no swelling or redness and palpation 
showed some medial tenderness.  With regard to the motion of 
his right knee, the Veteran had extension to 0 degrees, 
flexion to 140 degrees on active and passive range of motion 
with no limitation on repetition.  He had no objective signs 
of pain, popping crepitus or clicking on motion.  The 
examiner noted a slightly antalgic gait, but there was no 
ankylosis, weakness, or objective evidence of painful motion.  
The Veteran's collateral ligaments were stable to varus and 
valgus stress, and McMurray's test and drawer test were both 
negative.

In January 2009 the Veteran underwent an additional VA 
examination relating to his right knee.  He reported that his 
right knee is in constant mild to severe pain and has given 
way at times.  He reported no swelling, and flare-ups one to 
two times a month and lasting for twenty to thirty minutes.  
He had reduced mobility during such flare-ups.  The Veteran 
reported use of a brace in the past but did not have a cane 
or brace on the day of the examination.  He reported no 
dislocation or recurrent subluxation.  The Veteran had not 
missed any work at his desk job but indicated that he could 
no longer do security work.  He stated that he has difficulty 
with bowling, stairs, lifting weights, and can no longer run. 

Objectively, the right knee showed no swelling.  There was 
some tenderness but no warmth or redness.  He was able to 
extend and flex his knee completely to 140 degrees with 
popping and mild pain at the end range of motion.  McMurray's 
test and drawer test were both negative, as were Deluca 
criteria.  Collateral ligaments were stable on examination to 
varus and valgus stress and the Veteran demonstrated a 
slightly antalgic gait with no unusual callus formation.  X-
ray imaging done in the past was reviewed and reviled a 
suggestion of early degenerative joint disease.

At a May 2009 hearing before the undersigned the Veteran 
stated that due to pain in his right knee, he had been unable 
to do strengthening exercises.  He stated that when he does 
exercise the joint becomes inflamed the next day.  He had 
been unable to run for the past five to seven years and if he 
attempts to run he can no longer walk up steps.  He reported 
being able to go shopping with his wife for an hour to an 
hour and a half before needing to sit down to rest.  At least 
once a month his knee hyper-extends, causing him to trip or 
fall.  The Veteran indicated that he cannot bowl or water-ski 
and that although he used to work as a security guard, he can 
no longer meet the physical criteria required of the job.

The Board has considered the complaints detailed above and 
acknowledges that the Veteran is competent to give evidence 
about the symptoms he experienced. See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, despite the complaints and the 
objective findings of right knee pain, the evidence 
nevertheless fails to demonstrate a disability picture that 
most nearly approximates the next-higher 20 percent 
evaluation.  Indeed, while knee pain is recognized, the 
objective evidence simply fails to demonstrate that such pain 
has resulted in additional functional limitation comparable 
to the next-higher 20 percent rating under DCs 5260 or 5261.  
Again, the Veteran had full range of motion at both 
examinations.  Moreover, his January 2009 VA examination 
report expressly indicates that Deluca factors were negative.  

After a careful review of the evidence above, the Board finds 
the Veteran's patellofemoral pain syndrome of the right knee 
to be most analogous to a 10 percent rating.  As indicated by 
the record, in spite of the Veteran's reported difficulty 
bowling, negotiating stairs, lifting weights, and running, he 
has full range of motion of his right knee.  Accordingly, the 
Board does not find that a rating in excess of 10 percent is 
appropriate in this case.

Board notes that during the May 2009 hearing before the 
undersigned, the Veteran's representative contented that 
conclusions reached by the VA examiner in January 2009 were 
inconsistent with the provisions of Deluca.  Specifically it 
was alleged that although the Veteran objectively showed full 
range of motion during his examination, he consistently 
exceeded his pain threshold in so doing.  The Board has 
considered the Veteran's contention but finds the conclusions 
of the examiner, written contemporaneous to the examination, 
to be more probative than the Veteran's present recollection 
as to the extent of pain he experienced and reported several 
months earlier.  Moreover, although the Board recognizes that 
the Veteran is competent to testify about pain, the Board 
notes the examiner expressly considered the factors 
contemplated under Deluca in reaching her medical conclusions 
regarding the Veteran's disability.

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic 
code.  In this case, as the evidence fails to establish 
ankylosis, DC 5256 is not for application.  Similarly, the 
evidence fails to demonstrate impairment of the tibia or 
fibula, and a higher rating is not possible under DC 5262.  
Finally, as there is no showing of genu recurvatum, DC 5263 
is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case the evidence does not 
establish loss of either flexion or extension to a 
compensable degree.  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the Veteran reported 
that his knee has given way at times, the objective 
examination of a January 2009 did not indicate recurrent 
subluxation or lateral instability of the right knee.  Thus, 
a separate rating for instability is precluded here.

Based on the foregoing, the Board concludes that the 
Veteran's patellofemoral pain syndrome of the right knee has 
been not more than 10 percent disabling throughout the period 
on appeal.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


